Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               August 06, 2019

The Court of Appeals hereby passes the following order:

A19A1660. STEPHANIE FLOWERS v. SELENE FINANCE, LP et al.

      This case was docketed by this Court on March 20, 2019. The Appellant’s
brief and enumerations of error were due on April 9, 2019. As of the date of this
Order, almost four months later, Appellant has not filed a brief and enumerations of
error and has not requested an extension of time in which to do so. Accordingly,
pursuant to Court Rules 13 and 23(a), this appeal is deemed abandoned and is hereby
DISMISSED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       08/06/2019
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.